                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

WILLIAM PATRICK MILLER,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )     CASE NO.: 2:17-cv-553-GMB
                                          )
NANCY A. BERRYHILL, Acting                )     [wo]
Commissioner, Social Security             )
Administration,                           )
                                          )
       Defendant.                         )

                                  FINAL JUDGMENT

       In accordance with the Order entered this date, it is the ORDER, JUDGMENT, and

DECREE of the court as follows:

       1.      The decision of the Commissioner is REVERSED, and this action is

REMANDED for additional proceedings consistent with the court’s Memorandum

Opinion and Order.

       2.      With respect to all claims in this action against Defendant Nancy A.

Berryhill, judgment is ENTERED in favor of Plaintiff William Patrick Miller and against

Defendant Nancy A. Berryhill.

       3.      Costs are TAXED as paid.

       4.      The Clerk of Court is DIRECTED to enter this document on the civil docket

sheet as a Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure and

to close the file.

       DONE this 18th day of October, 2018.
